DATTIMORE, J.
Appellant was convicted in the district court of Hardin county of assault with intent to murder, and his punishment fixed at two years in the penitentiary..
There is no statement of facts in the record, and appellant’s bills of exception cannot be considered by us, because of the fact that in order to properly appraise same;, and ascertain therefrom whether any error was committed by the trial court in the matters . complained of in said bills of exception, it would be necessary for us to have before us a statement of the facts.
Because of our inability to decide favorably to appellant’s contentions ‘ any of the matters set up in said bills of exception, in the absence of a statement of facts, and finding no error in the record, the judgment of the trial court will be affirmed.